


116 HR 8516 IH: Compact Federal District Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8516
IN THE HOUSE OF REPRESENTATIVES

October 2, 2020
Mr. Griffith introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide for the retrocession of the District of Columbia to Maryland, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Compact Federal District Act. (b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
Title I—Retrocession of District of Columbia to Maryland
Subtitle A—Retrocession
Sec. 101. Retrocession of District of Columbia to Maryland.
Sec. 102. Proclamation regarding acceptance of retrocession by Maryland.
Subtitle B—Federal District as Seat of Government of United States
Sec. 111. Description of Federal District.
Sec. 112. National Guard.
Sec. 113. Effect of retrocession on laws in effect in seat of Government of United States.
Sec. 114. Termination of legal status of seat of Government of United States as municipal corporation.
Subtitle C—General Provisions
Sec. 121. Pending actions and proceedings.
Sec. 122. Effect on judicial proceedings pending in District of Columbia.
Sec. 123. Effect on existing contracts.
Title II—Interests of Federal Government
Subtitle A—Property
Sec. 201. Title to property.
Sec. 202. Treatment of military lands.
Subtitle B—Federal Courts
Sec. 211. Residency requirements for certain Federal officials.
Sec. 212. Renaming of Federal courts.
Sec. 213. Conforming amendments relating to Department of Justice.
Subtitle C—Federal Elections
Sec. 221. Permitting individuals residing in Federal District to vote in Federal elections in State of most recent domicile.
Sec. 222. Repeal of Office of District of Columbia Delegate.
Sec. 223. Repeal of law providing for participation of seat of government in election of President and Vice-President.
Title III—Temporary Continuation of Certain Authorities and Responsibilities
Subtitle A—Continuation of Benefits for Certain Employees of District of Columbia 
Sec. 301. Federal benefit payments under certain retirement programs.
Sec. 302. Continuation of Federal civil service benefits for employees first employed prior to establishment of District of Columbia merit personnel system.
Sec. 303. Obligations of Federal Government under judges’ retirement program.
Sec. 304. Employees of Public Defender Service.
Sec. 305. Employees exercising authority over parole and supervision.
Sec. 306. Employees of courts and court system.
Subtitle B—Other Programs and Authorities
Sec. 311. Designation of District of Columbia felons to facilities of Bureau of Prisons.
Sec. 312. Application of the College Access Act.
Sec. 313. Application of the Scholarships for Opportunity and Results Act.
Sec. 314. Federal planning commissions.
Sec. 315. Role of Army Corps of Engineers in supplying water.
Sec. 316. Requirements to be located in District of Columbia.
Title IV—General Provisions
Sec. 401. Definition.
Sec. 402. Effect on other laws.
Sec. 403. Effective date.
IRetrocession of District of Columbia to Maryland
ARetrocession
101.Retrocession of District of Columbia to Maryland
(a)In generalUpon the issuance of a proclamation by the President under section 102(b) and except as provided in subsection (b), the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States is ceded and relinquished to the State of Maryland. (b)Continuation of Federal control over Federal DistrictNotwithstanding subsection (a), the Federal District described in section 111 shall not be ceded and relinquished to the State of Maryland and shall continue to serve as the permanent seat of the Government of the United States, and Congress shall continue to exercise exclusive legislative authority and control over such District.
102.Proclamation regarding acceptance of retrocession by Maryland
(a)Enactment of law accepting retrocessionRetrocession under section 101 shall not take place unless the State of Maryland enacts legislation to accept such retrocession. (b)Proclamation by PresidentNot later than 30 days after the State of Maryland enacts legislation accepting the retrocession under section 101, the President shall issue a proclamation announcing such acceptance and declaring that the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States has been ceded back to the State of Maryland.
BFederal District as Seat of Government of United States
111.Description of Federal District
(a)In generalSubject to subsections (c), (d), and (e), upon the retrocession under section 101, the Federal District shall consist of the property described in subsection (b) and shall include the principal Federal monuments, the White House, the Capitol Building, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the Capitol Building (as such terms are used in section 8501(a) of title 40, United States Code). (b)General descriptionUpon the retrocession under section 101, the boundaries of the Federal District shall be as follows: Beginning at the intersection of the southern right-of-way of F Street NE and the eastern right-of-way of 2nd Street NE;
(1)thence south along said eastern right-of-way of 2nd Street NE to its intersection with the northeastern right-of-way of Maryland Avenue NE; (2)thence southwest along said northeastern right-of-way of Maryland Avenue NE to its intersection with the northern right-of-way of Constitution Avenue NE;
(3)thence west along said northern right-of-way of Constitution Avenue NE to its intersection with the eastern right-of-way of 1st Street NE; (4)thence south along said eastern right-of-way of 1st Street NE to its intersection with the southeastern right-of-way of Maryland Avenue NE;
(5)thence northeast along said southeastern right-of-way of Maryland Avenue NE to its intersection with the eastern right-of-way of 2nd Street SE; (6)thence south along said eastern right-of-way of 2nd Street SE to the eastern right-of-way of 2nd Street SE;
(7)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the northern property boundary of the property designated as Square 760 Lot 803; (8)thence east along said northern property boundary of Square 760 Lot 803 to its intersection with the western right-of-way of 3rd Street SE;
(9)thence south along said western right-of-way of 3rd Street SE to its intersection with the northern right-of-way of Independence Avenue SE; (10)thence west along said northern right-of-way of Independence Avenue SE to its intersection with the northwestern right-of-way of Pennsylvania Avenue SE;
(11)thence northwest along said northwestern right-of-way of Pennsylvania Avenue SE to its intersection with the eastern right-of-way of 2nd Street SE; (12)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the southern right-of-way of C Street SE;
(13)thence west along said southern right-of-way of C Street SE to its intersection with the eastern right-of-way of 1st Street SE; (14)thence south along said eastern right-of-way of 1st Street SE to its intersection with the southern right-of-way of D Street SE;
(15)thence west along said southern right-of-way of D Street SE to its intersection with the eastern right-of-way of South Capitol Street; (16)thence south along said eastern right-of-way of South Capitol Street to its intersection with the northwestern right-of-way of Canal Street SE;
(17)thence southeast along said northwestern right-of-way of Canal Street SE to its intersection with the southern right-of-way of E Street SE; (18)thence east along said southern right-of-way of said E Street SE to its intersection with the western right-of-way of 1st Street SE;
(19)thence south along said western right-of-way of 1st Street SE to its intersection with the southernmost corner of the property designated as Square 736S Lot 801; (20)thence west along a line extended due west from said corner of said property designated as Square 736S Lot 801 to its intersection with the southwestern right-of-way of New Jersey Avenue SE;
(21)thence southeast along said southwestern right-of-way of New Jersey Avenue SE to its intersection with the northwestern right-of-way of Virginia Avenue SE; (22)thence northwest along said northwestern right-of-way of Virginia Avenue SE to its intersection with the western right-of-way of South Capitol Street;
(23)thence north along said western right-of-way of South Capitol Street to its intersection with the southern right-of-way of E Street SW; (24)thence west along said southern right-of-way of E Street SW to its end;
(25)thence west along a line extending said southern right-of-way of E Street SW westward to its intersection with the eastern right-of-way of 2nd Street SW; (26)thence north along said eastern right-of-way of 2nd Street SW to its intersection with the southwestern right-of-way of Virginia Avenue SW;
(27)thence northwest along said southwestern right-of-way of Virginia Avenue SW to its intersection with the western right-of-way of 3rd Street SW; (28)thence north along said western right-of-way of 3rd Street SW to its intersection with the northern right-of-way of D Street SW;
(29)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 4th Street SW; (30)thence north along said eastern right-of-way of 4th Street SW to its intersection with the northern right-of-way of C Street SW;
(31)thence west along said northern right-of-way of C Street SW to its intersection with the eastern right-of-way of 6th Street SW; (32)thence north along said eastern right-of-way of 6th Street SW to its intersection with the northern right-of-way of Independence Avenue SW;
(33)thence west along said northern right-of-way of Independence Avenue SW to its intersection with the western right-of-way of 12th Street SW; (34)thence south along said western right-of-way of 12th Street SW to its intersection with the northern right-of-way of D Street SW;
(35)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 14th Street SW; (36)thence south along said eastern right-of-way of 14th Street SW to its intersection with the northeastern boundary of the Consolidated Rail Corporation railroad easement;
(37)thence southwest along said northeastern boundary of the Consolidated Rail Corporation railroad easement to its intersection with the eastern shore of the Potomac River; (38)thence generally northwest along said eastern shore of the Potomac River to its intersection with a line extending westward the northern boundary of the property designated as Square 12 Lot 806;
(39)thence east along said line extending westward the northern boundary of the property designated as Square 12 Lot 806 to the northern property boundary of the property designated as Square 12 Lot 806, and continuing east along said northern boundary of said property designated as Square 12 Lot 806 to its northeast corner; (40)thence east along a line extending east from said northeast corner of the property designated as Square 12 Lot 806 to its intersection with the western boundary of the property designated as Square 33 Lot 87;
(41)thence south along said western boundary of the property designated as Square 33 Lot 87 to its intersection with the northwest corner of the property designated as Square 33 Lot 88; (42)thence counter-clockwise around the boundary of said property designated as Square 33 Lot 88 to its southeast corner, which is along the northern right-of-way of E Street NW;
(43)thence east along said northern right-of-way of E Street NW to its intersection with the western right-of-way of 18th Street NW; (44)thence south along said western right-of-way of 18th Street NW to its intersection with the southwestern right-of-way of Virginia Avenue NW;
(45)thence southeast along said southwestern right-of-way of Virginia Avenue NW to its intersection with the northern right-of-way of Constitution Avenue NW; (46)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the eastern right-of-way of 17th Street NW;
(47)thence north along said eastern right-of-way of 17th Street NW to its intersection with the southern right-of-way of H Street NW; (48)thence east along said southern right-of-way of H Street NW to its intersection with the northwest corner of the property designated as Square 221 Lot 35;
(49)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 35 to its southeast corner, which is along the boundary of the property designated as Square 221 Lot 37; (50)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 37 to its southwest corner, which it shares with the property designated as Square 221 Lot 818;
(51)thence south along the boundary of said property designated as Square 221 Lot 818 to its southwest corner, which it shares with the property designated as Square 221 Lot 40; (52)thence south along the boundary of said property designated as Square 221 Lot 40 to its southwest corner;
(53)thence east along the southern border of said property designated as Square 221 Lot 40 to its intersection with the northwest corner of the property designated as Square 221 Lot 820; (54)thence south along the western boundary of said property designated as Square 221 Lot 820 to its southwest corner, which it shares with the property designated as Square 221 Lot 39;
(55)thence south along the western boundary of said property designated as Square 221 Lot 39 to its southwest corner, which is along the northern right-of-way of Pennsylvania Avenue NW; (56)thence east along said northern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 15th Street NW;
(57)thence south along said western right-of-way of 15th Street NW to its intersection with a line extending northwest from the southern right-of-way of the portion of Pennsylvania Avenue NW north of Pershing Square; (58)thence southeast along said line extending the southern right-of-way of Pennsylvania Avenue NW to the southern right-of-way of Pennsylvania Avenue NW, and continuing southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 14th Street NW;
(59)thence south along said western right-of-way of 14th Street NW to its intersection with a line extending west from the southern right-of-way of D Street NW; (60)thence east along said line extending west from the southern right-of-way of D Street NW to the southern right-of-way of D Street NW, and continuing east along said southern right-of-way of D Street NW to its intersection with the eastern right-of-way of 13½ Street NW;
(61)thence north along said eastern right-of-way of 13½ Street NW to its intersection with the southern right-of-way of Pennsylvania Avenue NW; (62)thence east and southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 12th Street NW;
(63)thence south along said western right-of-way of 12th Street NW to its intersection with a line extending to the west the southern boundary of the property designated as Square 324 Lot 809; (64)thence east along said line to the southwest corner of said property designated as Square 324 Lot 809, and continuing northeast along the southern boundary of said property designated as Square 324 Lot 809 to its eastern corner, which it shares with the property designated as Square 323 Lot 802;
(65)thence east along the southern boundary of said property designated as Square 323 Lot 802 to its southeast corner, which it shares with the property designated as Square 324 Lot 808; (66)thence counter-clockwise around the boundary of said property designated as Square 324 Lot 808 to its northeastern corner, which is along the southern right-of-way of Pennsylvania Avenue NW;
(67)thence southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the eastern right-of-way of 4th Street NW; (68)thence north along a line extending north from said eastern right-of-way of 4th Street NW to its intersection with the southern right-of-way of C Street NW;
(69)thence east along said southern right-of-way of C Street NW to its intersection with the eastern right-of-way of 3rd Street NW; (70)thence north along said eastern right-of-way of 3rd Street NW to its intersection with the southern right-of-way of D Street NW;
(71)thence east along said southern right-of-way of D Street NW to its intersection with the western right-of-way of 1st Street NW; (72)thence south along said western right-of-way of 1st Street NW to its intersection with the northern right-of-way of C Street NW;
(73)thence west along said northern right-of-way of C Street NW to its intersection with the western right-of-way of 2nd Street NW; (74)thence south along said western right-of-way of 2nd Street NW to its intersection with the northern right-of-way of Constitution Avenue NW;
(75)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW; (76)thence northeast along said northeastern right-of-way of Louisiana Avenue NW to its intersection with the southwestern right-of-way of New Jersey Avenue NW;
(77)thence northwest along said southwestern right-of-way of New Jersey Avenue NW to its intersection with the northern right-of-way of D Street NW; (78)thence east along said northern right-of-way of D Street NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW;
(79)thence northeast along said northwestern right-of-way of Louisiana Avenue NW to its intersection with the western right-of-way of North Capitol Street; (80)thence north along said western right-of-way of North Capitol Street to its intersection with the southwestern right-of-way of Massachusetts Avenue NW;
(81)thence southeast along said southwestern right-of-way of Massachusetts Avenue NW to the southwestern right-of-way of Massachusetts Avenue NE; (82)thence southeast along said southwestern right-of-way of Massachusetts Avenue NE to the southern right-of-way of Columbus Circle NE;
(83)thence counter-clockwise along said southern right-of-way of Columbus Circle NE to its intersection with the southern right-of way of F Street NE; and (84)thence east along said southern right-of-way of F Street NE to the point of beginning.
(c)Streets and sidewalksThe Federal District shall include any street (and sidewalk thereof) that bounds the area described in subsection (b). (d)Metes and bounds surveyNot later than 180 days after the date of the enactment of this Act, the President (in consultation with the Chair of the National Capital Planning Commission) shall conduct a metes and bounds survey of the Federal District, as described in subsection (b).
(e)Clarification of treatment of Frances Perkins BuildingThe entirety of the Frances Perkins Building, including any portion of the Building which is north of D Street Northwest, shall be included in the Federal District. 112.National Guard (a)EstablishmentTitle 32, United States Code, is amended as follows:
(1)DefinitionsIn section 101— (A)in paragraphs (4) and (6), by striking Puerto Rico, and the District of Columbia both places it appears and inserting and Puerto Rico; and
(B)in paragraph (19), by striking the Commonwealth of Puerto Rico, or the District of Columbia and inserting or of the Commonwealth of Puerto Rico. (2)Branches and organizationsIn section 103, by striking the District of Columbia,.
(3)Units: location; organization; commandIn subsections (c) and (d) of section 104, by striking the District of Columbia, both places it appears. (4)Availability of appropriationsIn section 107(b), by striking the District of Columbia,.
(5)Maintenance of other troopsIn section 109— (A)in subsections (a), (b), and (c), by striking the District of Columbia, each place it appears; and
(B)in subsection (c), by striking (or commanding general in the case of the District of Columbia). (6)Drug interdiction and counter-drug activitiesIn section 112(h)—
(A)in paragraph (3), by striking the District of Columbia,; and (B)by striking paragraph (2) and redesignating paragraph (3), as amended, as paragraph (2).
(7)Enlistment oathIn section 304, by striking or the District of Columbia,. (8)Adjutants generalIn section 314—
(A)in subsections (a) and (d), by striking the District of Columbia, both places it appears; and (B)by striking subsections (b) and (c) and redesignating subsection (d), as amended, as subsection (b).
(9)Detail of regular members of Army and Air Force to duty with National GuardIn section 315, by striking the District of Columbia, each place it appears. (10)Discharge of officers; termination of appointmentIn section 324(b), by striking or the District of Columbia,.
(11)Relief from National Guard duty when ordered to active dutyIn subsections (a) and (b) of section 325— (A)by striking or the District of Columbia both places it appears; and
(B)by striking or the commanding general of the District of Columbia National Guard, both places it appears.  (12)Courts-martial of National Guard not in Federal service: composition, jurisdiction, and procedures; convening authorityIn sections 326 and 327, by striking the District of Columbia, each place it appears.
(13)Active Guard and Reserve duty: Governor's authorityIn section 328(a), by striking or the commanding general of the District of Columbia National Guard,. (14)Training generallyIn section 501(b), by striking the District of Columbia,.
(15)Participation in field exercisesIn section 503(b), by striking the District of Columbia,. (16)National Guard schools and small arms competitionsIn section 504(b), by striking Puerto Rico, or the District of Columbia and inserting or Puerto Rico,.
(17)Army and Air Force schools and field exercisesIn section 505, in the matter preceding paragraph (1), by striking and the Virgin Islands or of the commanding general of the National Guard of the District of Columbia and inserting or the Virgin Islands. (18)National Guard Youth Challenge ProgramIn section 509—
(A)in subsection (c)(1)— (i)by striking or, in the case of the District of Columbia, with the commanding general of the District of Columbia National Guard,; and
(ii)by striking or the commanding general;  (B)in subsection (g)(2), by striking and the commanding general of the District of Columbia National Guard (if the District of Columbia National Guard is participating in the Program);
(C)in subsection (j)— (i)by striking or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard; and
(ii)by striking or the commanding general both places it appears; (D)in subsection (k), by striking and, if the Program is carried out in the District of Columbia, with the commanding general of the District of Columbia National Guard; and
(E)in subsection (l)(1), by striking the territories, and the District of Columbia and inserting and the Territories. (19)Issue of suppliesIn section 702—
(A)in subsection (a), by striking or the commanding general of the National Guard of the District of Columbia; and (B)in subsections (b), (c), and (d), by striking Puerto Rico, or the District of Columbia each place it appears and inserting or Puerto Rico.
(20)Purchases of supplies from Army or Air ForceIn subsections (a) and (b) of section 703, by striking the District of Columbia, both places it appears. (21)Accountability: relief from upon order to active dutyIn section 704, by striking the District of Columbia,.
(22)Property and fiscal officersIn section 708— (A)in subsection (a), by striking and the commanding general of the National Guard of the District of Columbia,; and
(B)in subsection (d), by striking the District of Columbia,. (23)Accountability for property issued to the National GuardIn subsections (c), (d), (e), and (f) of section 710, by striking the District of Columbia, each place it appears.
(24)Disposition of obsolete or condemned propertyIn section 711, by striking the District of Columbia,. (25)Disposition of proceeds of condemned stores issued to National GuardIn paragraph (1) of section 712, by striking the District of Columbia,.
(26)Property loss; personal injury or deathIn section 715(c), by striking or the District of Columbia. (b)Conforming amendments (1)Federal District defined (A)In generalSection 101 of title 32, United States Code, is amended by adding at the end the following new paragraph:

(20)Federal District means the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act.. (B)With regards to Homeland Defense activitiesSection 901 of title 32, United States Code, is amended in paragraph (2) by striking the District of Columbia,.
(2)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (A)DefinitionsIn section 101—
(i)in subsection (a)— (I)in paragraph (1), by striking District of Columbia and inserting Federal District; and
(II)by adding at the end the following new paragraph:  (19)The term Federal District means the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act.;
(ii)in paragraphs (2) and (4) of subsection (c), by striking Puerto Rico, and the District of Columbia both places it appears and inserting and Puerto Rico; and (iii)in subsection (d)(5), by striking the Commonwealth of Puerto Rico, or the District of Columbia and inserting or the Commonwealth of Puerto Rico.
(B)Disposition on dischargeIn section 771a(c), by striking Puerto Rico, or the District of Columbia and inserting or Puerto Rico. (C)TRICARE coverage for certain members of the National Guard and dependents during certain disaster response dutyIn section 1076f—
(i)in subsections (a) and (c)(1), by striking (or, with respect to the District of Columbia, the mayor of the District of Columbia) both places it appears; and (ii)in subsection (c)(2), by striking the District of Columbia,.
(D)Payment of claims: availability of appropriationsIn paragraph (2)(B) of section 2732, by striking or the District of Columbia. (E)Members of Army National Guard: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitalsIn section 7401(c), by striking the District of Columbia,.
(F)Members of Air National Guard: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitalsIn section 9401(c), by striking the District of Columbia,. (G)Ready Reserve: failure to satisfactorily perform prescribed trainingIn section 10148(b), by striking (or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard).
(H)Chief of the National Guard BureauIn section 10502(a)(1), by striking or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard. (I)Vice Chief of the National Guard BureauIn section 10505(a)(1)(A), by striking or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard.
(J)Other senior National Guard Bureau officersIn subparagraphs (A) and (B) of section 10506(a)(1), by striking or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard both places it appears. (K)National Guard Bureau: general provisionsIn section 10508(b)(1), by striking (or, in the case of the District of Columbia National Guard, the commanding general of the District of Columbia National Guard).
(L)Commissioned officers: original appointment; limitationIn section 12204(b), by striking Puerto Rico, and the District of Columbia and inserting and Puerto Rico. (M)Reserve components generallyIn section 12301(b), by striking (or, in the case of the District of Columbia National Guard, the commanding general of the District of Columbia National Guard).
(N)National Guard in Federal service: callIn section 12406, by striking or, in the case of the District of Columbia, through the commanding general of the National Guard of the District of Columbia. (O)Result of failure to comply with standards and qualificationsIn section 12642(c), by striking States, Puerto Rico, and the District of Columbia and inserting States or Puerto Rico.
(P)Limitation on relocation of National Guard unitsIn section 18238, by striking or, in the case of the District of Columbia, the commanding general of the National Guard of the District of Columbia. (c)Transfer of personnel and assetsThe Secretary of Defense shall transfer the personnel and assets of the District of Columbia National Guard to the Maryland National Guard.
113.Effect of retrocession on laws in effect in seat of Government of United StatesExcept as otherwise provided in this Act and any other Act of Congress, upon the retrocession under section 102, the criminal laws of the State of Maryland, and any laws of the State of Maryland which regulate vehicular traffic, shall apply in the Federal District in the same manner and to the same extent as such laws apply in the State of Maryland, and shall be deemed laws of the United States which are applicable only in or to the Federal District. 114.Termination of legal status of seat of Government of United States as municipal corporationNotwithstanding section 2 of the Revised Statutes relating to the District of Columbia (sec. 1–102, D.C. Official Code) or any other provision of law codified in subchapter I of chapter 1 of the District of Columbia Official Code, effective upon the date of the retrocession under section 102, the Federal District (or any portion thereof) shall not serve as a government and shall not be a body corporate for municipal purposes.
CGeneral Provisions
121.Pending actions and proceedings
(a)State as legal successor to District of ColumbiaThe State of Maryland shall be the legal successor to the District of Columbia in all matters. (b)No effect on pending proceedingsAll existing writs, actions, suits, judicial and administrative proceedings, civil or criminal liabilities, prosecutions, judgments, sentences, orders, decrees, appeals, causes of action, claims, demands, titles, and rights in any court shall continue unaffected by the retrocession under section 102, except as may be provided under this Act and as may be modified by the laws of the State of Maryland or the United States, as the case may be.
122.Effect on judicial proceedings pending in District of Columbia
(a)Continuation of suitsNo writ, action, indictment, cause, or proceeding pending in any court of the District of Columbia on the effective date of this Act shall abate as a result of the enactment of this Act, but shall be transferred and shall proceed within such appropriate court of the State of Maryland as established under the laws or constitution of the State of Maryland. (b)AppealsAn order or decision of any court of the District of Columbia for which no appeal has been filed as of the effective date of this Act shall be considered an order or decision of a court of the State of Maryland for purposes of appeal from and appellate review of such order or decision in an appropriate court of the State of Maryland.
123.Effect on existing contracts
(a)No effect on existing contractsNothing in the retrocession under section 102 shall affect any obligation under any contract or agreement under which the District of Columbia or the United States is a party, as in effect on the day before the date of the retrocession. (b)Succession in interstate compactsThe State of Maryland shall be deemed to be the successor to the District of Columbia for purposes of any interstate compact which is in effect on the day before the date of retrocession under section 102.
IIInterests of Federal Government
AProperty
201.Title to property
(a)Retention of Federal titleThe United States shall have and retain title to, or jurisdiction over, for purposes of administration and maintenance, all real and personal property which, on the day before the date of the retrocession under section 102, is located in the District of Columbia and with respect to which, on such day, the United States holds title or jurisdiction for such purpose. (b)Title to property formerly held by District of ColumbiaThe State of Maryland shall have title to, or jurisdiction over, for purposes of administration and maintenance, all real and personal property with respect to which, on the day before the date of the retrocession under section 102, the District of Columbia holds title or jurisdiction for such purposes.
202.Treatment of military lands
(a)Reservation of Federal authority
(1)In generalSubject to subparagraph (B) and paragraph (2) and notwithstanding the retrocession under section 2, authority is reserved in the United States for the exercise by Congress of the power of exclusive legislation in all cases whatsoever over such tracts or parcels of land located in the District of Columbia that, on the day before the date of the retrocession, are controlled or owned by the United States and held for defense or Coast Guard purposes. (2)Limitation on authorityThe power of exclusive legislation described in subparagraph (A) shall vest and remain in the United States only so long as the particular tract or parcel of land involved is controlled or owned by the United States and held for defense or Coast Guard purposes.
(b)Authority of State of Maryland
(1)In generalThe reservation of authority in the United States under paragraph (1) shall not operate to prevent such tracts or parcels of land from being a part of the State of Maryland, or to prevent the State from exercising over or upon such lands, concurrently with the United States, any jurisdiction which it would have in the absence of such reservation of authority and which is consistent with the laws hereafter enacted by Congress pursuant to such reservation of authority. (2)Service of processThe State of Maryland shall have the right to serve civil or criminal process in such tracts or parcels of land in which the authority of the United States is reserved under paragraph (1) in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in the State but outside of such lands.
BFederal Courts
211.Residency requirements for certain Federal officials
(a)Circuit judgesSection 44(c) of title 28, United States Code, is amended— (1)by striking Except in the District of Columbia, each and inserting Each; and
(2)by striking within fifty miles of the District of Columbia and inserting within fifty miles of the Federal District. (b)District judgesSection 134(b) of such title is amended in the first sentence by striking the District of Columbia, the Southern District of New York, and and inserting the Southern District of New York and.
(c)United States attorneysSection 545(a) of such title is amended by striking the first sentence and inserting Each United States attorney shall reside in the district for which he or she is appointed, except that those officers of the Southern District of New York and the Eastern District of New York may reside within 20 miles thereof.. (d)United States marshalsSection 561(e)(1) of such title is amended to read as follows:

(1)the marshal for the Southern District of New York may reside within 20 miles of the district; and. (e)Clerks of District CourtsSection 751(c) of such title is amended by striking the District of Columbia and.
(f)Effective dateThe amendments made by this section shall apply only to individuals appointed after the date of the retrocession under section 102. 212.Renaming of Federal courts (a)Renaming (1)Circuit CourtSection 41 of title 28, United States Code, is amended—
(A)in the first column, by striking District of Columbia and inserting Federal District; and (B)in the second column, by striking District of Columbia and inserting Federal District.
(2)District CourtSection 88 of such title is amended— (A)in the heading, by striking District of Columbia and inserting Federal District;
(B)by amending the first paragraph to read as follows: The Federal District comprise one judicial district.; and (C)in the second paragraph, by striking Washington and inserting the Federal District.
(3)Clerical amendmentThe item relating to section 88 in the table of sections for chapter 5 of such title is amended to read as follows:   88. The Federal District.. (b)Conforming amendments relating to Court of AppealsTitle 28, United States Code, is amended as follows:
(1)Appointment of judgesSection 44(a) of such title is amended in the first column by striking District of Columbia and inserting Federal District. (2)Terms of CourtSection 48(a) of such title is amended—
(A)in the first column, by striking District of Columbia and inserting Federal District; (B)in the second column, by striking Washington and inserting Federal District; and
(C)in the second column, by striking District of Columbia and inserting Federal District. (3)Appointment of independent counsels by chief judge of circuitSection 49 of such title is amended by striking District of Columbia each place it appears and inserting Federal District.
(4)Circuit Court jurisdiction over certification of death penalty counselsSection 2265(c)(2) of such title is amended by striking the District of Columbia Circuit and inserting the Federal District Circuit. (5)Circuit Court jurisdiction over review of Federal agency ordersSection 2343 of such title is amended by striking the District of Columbia Circuit and inserting the Federal District Circuit.
(c)Conforming amendments relating to District CourtTitle 28, United States Code, is amended as follows: (1)Appointment and number of District Court judgesSection 133(a) of such title is amended in the first column by striking District of Columbia and inserting Federal District.
(2)District Court jurisdiction of tax cases brought against United StatesSection 1346(e) of such title is amended by striking the District of Columbia and inserting the Federal District. (3)District Court jurisdiction over proceedings for forfeiture of foreign propertySection 1355(b)(2) of such title is amended by striking the District of Columbia and inserting the Federal District.
(4)District Court jurisdiction over civil actions brought against a foreign stateSection 1391(f)(4) of such title is amended by striking the District of Columbia and inserting the Federal District. (5)District Court jurisdiction over actions brought by corporations against United StatesSection 1402(a)(2) of such title is amended by striking the District of Columbia and inserting the Federal District.
(6)Venue in District Court of certain actions brought by employees of Executive Office of the PresidentSection 1413 of such title is amended by striking the District of Columbia and inserting the Federal District. (7)Venue in District Court of action enforcing foreign judgmentSection 2467(c)(2)(B) of such title is amended by striking the District of Columbia and inserting the Federal District.
(d)Conforming amendments relating to other courtsTitle 28, United States Code, is amended as follows: (1)Appointment of bankruptcy judgesSection 152(a)(2) of such title is amended in the first column by striking District of Columbia and inserting Federal District.
(2)Location of Court of Federal ClaimsSection 173 of such title is amended by striking the District of Columbia and inserting the Federal District. (3)Duty station of judges of Court of Federal ClaimsSection 175 of such title is amended by striking the District of Columbia each place it appears and inserting the Federal District.
(4)Duty station of judges for purposes of traveling expensesSection 456(b) of such title is amended to read as follows:  (b)The official duty station of the Chief Justice of the United States, the Justices of the Supreme Court of the United States, and the judges of the United States Court of Appeals for the Federal Circuit shall be the Federal District..
(5)Court accommodations for Federal Circuit and Court of Federal ClaimsSection 462(d) of such title is amended by striking the District of Columbia and inserting the Federal District. (6)Places of holding court of Court of Federal ClaimsSection 798(a) of such title is amended—
(A)by striking Washington, District of Columbia and inserting the Federal District; and (B)by striking the District of Columbia and inserting the Federal District.
(e)Other conforming amendments
(1)Service of process on foreign parties at State Department officeSection 1608(a)(4) of such title is amended by striking Washington, District of Columbia and inserting the Federal District. (2)Service of process in property cases at Attorney General officeSection 2410(b) of such title is amended by striking Washington, District of Columbia and inserting the Federal District.
(f)DefinitionSection 451 of title 28, United States Code, is amended by adding at the end the following new undesignated paragraph: The term Federal District means the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act.. (g)References in other lawsAny reference in any Federal law (other than a law amended by this section), rule, or regulation—
(1)to the United States Court of Appeals for the District of Columbia shall be deemed to refer to the United States Court of Appeals for the Federal District; (2)to the District of Columbia Circuit shall be deemed to refer to the Federal District Circuit; and
(3)to the United States District Court for the District of Columbia shall be deemed to refer to the United States District Court for the Federal District. (h)Effective dateThis section and the amendments made by this section shall take effect upon the retrocession under section 102.
213.Conforming amendments relating to Department of Justice
(a)Appointment of United States TrusteesSection 581(a)(4) of title 28, United States Code, is amended by striking the District of Columbia and inserting the Federal District. (b)Independent counsels (1)Appointment of additional personnelSection 594(c) of such title is amended—
(A)by striking the District of Columbia the first place it appears and inserting the Federal District; and (B)by striking the District of Columbia the second place it appears and inserting the Federal District.
(2)Judicial review of removalSection 596(a)(3) of such title is amended by striking the District of Columbia and inserting the Federal District. (c)Effective dateThe amendments made by this section shall take effect upon the retrocession under section 102.
CFederal Elections
221.Permitting individuals residing in Federal District to vote in Federal elections in State of most recent domicile
(a)Requirement for states To permit individuals To vote by absentee ballot
(1)In generalEach State shall— (A)permit absent Federal District voters to use absentee registration procedures and to vote by absentee ballot in general, special, primary, and runoff elections for Federal office; and
(B)accept and process, with respect to any general, special, primary, or runoff election for Federal office, any otherwise valid voter registration application from an absent Federal District voter, if the application is received by the appropriate State election official not less than 30 days before the election. (2)Absent Federal District voter definedIn this section, the term absent Federal district voter means, with respect to a State, a person who resides in the Federal District and is qualified to vote in the State (or who would be qualified to vote in the State but for residing in the Federal District), but only if the State is the last place in which the person was domiciled before residing in the Federal district.
(3)State definedIn this section, the term State means each of the several States. (b)Effective dateThis section shall take effect upon the date of the retrocession under section 102, and shall apply with respect to elections for Federal office taking place on or after such date.
222.Repeal of Office of District of Columbia Delegate
(a)Repeal of Office
(1)In GeneralSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted. (2)Conforming Amendments to District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended—
(A)in section 1 (sec. 1–1001.01, D.C. Official Code), by striking the Delegate to the House of Representatives,; (B)in section 2 (sec. 1–1001.02, D.C. Official Code)—
(i)by striking paragraph (6); (ii)in paragraph (12), by striking (except the Delegate to Congress for the District of Columbia); and
(iii)in paragraph (13), by striking the Delegate to Congress for the District of Columbia,; (C)in section 8 (sec. 1–1001.08, D.C. Official Code)—
(i)by striking Delegate, in the heading; and (ii)by striking Delegate, each place it appears in subsections (d), (h)(1)(A), (h)(2), (i)(1), (j)(1), (j)(3), and (k)(3);
(D)in section 10 (sec. 1–1001.10, D.C. Official Code)— (i)by striking subparagraph (A) of subsection (a)(3); and
(ii)in subsection (d)— (I)by striking Delegate, each place it appears in paragraph (1); and
(II)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); (E)in section 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking Delegate to the House of Representatives,;
(F)in section 15(b) (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,; and (G)in section 17(a) (sec. 1–1001.17(a), D.C. Official Code), by striking except the Delegate to the Congress from the District of Columbia.
(3)Effective DateThe amendments made by this subsection shall take effect on the date on which the individual serving as the Delegate to the House of Representatives from the District of Columbia first serves as a member of the House of Representatives from the State of Maryland. (b)Temporary increase in apportionment (1)In generalUntil the taking effect of the first reapportionment occurring after the effective date of this Act—
(A)the individual serving as the Delegate to the House of Representatives from the District of Columbia shall serve as a member of the House of Representatives from the State of Maryland; (B)the State of Maryland shall be entitled to 1 additional Representative until the taking effect of such reapportionment; and
(C)such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law. (2)Increase not counted against total number of membersThe temporary increase in the membership of the House of Representatives provided under paragraph (1) shall not operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (37 Stat. 13; 2 U.S.C. 2), nor shall such temporary increase affect the basis of reapportionment established by the Act of November 15, 1941 (55 Stat. 761; 2 U.S.C. 2a), for the 82nd Congress and each Congress thereafter.
223.Repeal of law providing for participation of seat of Government in election of President and Vice-President
(a)In generalChapter 1 of title 3, United States Code, is amended— (1)by striking section 21; and
(2)in the table of sections, by striking the item relating to section 21. (b)Effective dateThe amendments made by subsection (a) shall take effect upon the date of the retrocession under section 102, and shall apply to any election of the President and Vice-President taking place on or after such date.
IIITemporary Continuation of Certain Authorities and Responsibilities
AContinuation of Benefits for Certain Employees of District of Columbia 
301.Federal benefit payments under certain retirement programs
(a)Continuation of entitlement to paymentsAny individual who, as of the day before the date of the retrocession under section 102, is entitled to a Federal benefit payment under the District of Columbia Retirement Protection Act of 1997 (subtitle A of title XI of the National Capital Revitalization and Self-Government Improvement Act of 1997; sec. 1–801.01 et seq., D.C. Official Code) shall continue to be entitled to such a payment after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such Act. (b)Obligations of Federal Government (1)In generalAny obligation of the Federal Government under the District of Columbia Retirement Protection Act of 1997 which exists with respect to any individual or with respect to the District of Columbia as of the day before the date of the retrocession under section 102 shall remain in effect with respect to such an individual and with respect to the State of Maryland after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such Act.
(2)D.C. Federal Pension FundAny obligation of the Federal Government under chapter 9 of the District of Columbia Retirement Protection Act of 1997 (sec. 1–817.01 et seq., D.C. Official Code) with respect to the D.C. Federal Pension Fund which exists as of the day before the date of the retrocession under section 102 shall remain in effect with respect to such Fund after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such chapter. (c)Obligations of StateAny obligation of the District of Columbia under the District of Columbia Retirement Protection Act of 1997 which exists with respect to any individual or with respect to the Federal Government as of the day before the date of the retrocession under section 102 shall become an obligation of the State of Maryland with respect to such an individual and with respect to the Federal Government after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such Act.
302.Continuation of Federal civil service benefits for employees first employed prior to establishment of District of Columbia merit personnel system
(a)Obligations of Federal GovernmentAny obligation of the Federal Government under title 5, United States Code, which exists with respect to an individual described in subsection (c) or with respect to the District of Columbia as of the day before the date of the retrocession under section 102 shall remain in effect with respect to such individual and with respect to the State of Maryland after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such title. (b)Obligations of State of MarylandAny obligation of the District of Columbia under title 5, United States Code, which exists with respect to an individual described in subsection (c) or with respect to the Federal Government as of the day before the date of the retrocession under section 102 shall become an obligation of the State of Maryland with respect to such individual and with respect to the Federal Government after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such title.
(c)Individuals describedAn individual described in this subsection is an individual who was first employed by the government of the District of Columbia before October 1, 1987. 303.Obligations of Federal Government under judges’ retirement programAny obligation of the Federal Government under subchapter III of chapter 15 of title 11, District of Columbia Official Code—
(1)which exists with respect to any individual and the District of Columbia as the result of service accrued prior to the date of the retrocession under section 102 shall remain in effect with respect to such an individual and with respect to the State of Maryland after such retrocession, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such subchapter; and (2)shall exist with respect to any individual and the State of Maryland as the result of service accrued after the date of such retrocession in the same manner, to the same extent, and subject to the same terms and conditions applicable under such subchapter as such obligation existed with respect to individuals and the District of Columbia as of the date of such retrocession, but only in the case of an individual who serves as a judge in the State of Maryland on or after the date of such retrocession.
304.Employees of Public Defender Service
(a)Continuation of Federal benefits for employeesAny individual who, as of the day before the date of the retrocession under section 102, is an employee of the District of Columbia Public Defender Service and who, pursuant to section 305(c) of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1605(c), D.C. Official Code), is treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code, shall continue to be treated as an employee of the Federal Government for such purposes, but only in the case of an individual who serves as an employee of the public defender service of the State of Maryland (or, if applicable, a jurisdiction of the State of Maryland which operates a public defender service in the territory ceded and relinquished to the State of Maryland pursuant to such retrocession) on or after the date of such retrocession. (b)Responsibility for employer contributionThe Federal Government shall be treated as the employing agency with respect to the benefits described in subsection (a) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph.
305.Employees exercising authority over parole and supervision
(a)United States Parole Commission
(1)Continuation of Federal benefits for employees
(A)ContinuationAny individual who, as of the day before the date of the retrocession under section 102, is an employee of the United States Parole Commission and who, on or after such date, is an employee of the office of the State of Maryland which exercises the authority described in paragraph (2) (or, if applicable, a jurisdiction of the State of Maryland which exercises the authority described in paragraph (2) in the territory ceded and relinquished to the State of Maryland pursuant to such retrocession) shall continue to be treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code. (B)Responsibility for employer contributionThe Federal Government shall be treated as the employing agency with respect to the benefits described in subparagraph (A) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph.
(2)Authorities describedThe authorities described in this paragraph are— (A)the authority to grant, deny, and revoke parole, and to impose conditions upon an order of parole, in the case of any individual who is an imprisoned felon who is eligible for parole or reparole under the laws of the State of Maryland; and
(B)the authority to exercise authority over individuals who are released offenders of the State of Maryland. (b)Court Services and Offender Supervision Agency (1)Continuation of Federal benefits for employees (A)ContinuationAny individual who, as of the day before the date of the retrocession under section 102, is an employee of the Court Services and Offender Supervision Agency for the District of Columbia and who, on or after such date, is an employee of the office of the State of Maryland which provides the services described in paragraph (2) (or, if applicable, a jurisdiction of the State of Maryland which provides the services described in paragraph (2) in the territory ceded and relinquished to the State of Maryland pursuant to such retrocession) shall continue to be treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code.
(B)Responsibility for employer contributionThe Federal Government shall be treated as the employing agency with respect to the benefits described in subparagraph (A) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph. (2)Services describedThe services described in this paragraph are as follows:
(A)Pretrial services with respect to individuals who are charged with an offense in the State of Maryland. (B)Supervision for individuals who are offenders on probation, parole, and supervised release pursuant to the laws of the State of Maryland.
(C)Sex offender registration functions with respect to individuals who are sex offenders in the State of Maryland. 306.Employees of courts and court system (a)Continuation of Federal benefits for employeesAny individual who is an employee of the courts or court system of the District of Columbia as of the day before the date of the retrocession under section 102 and who, pursuant to section 11–1726(b) or section 11–1726(c), District of Columbia Official Code, is treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code, shall continue to be treated as an employee of the Federal Government for such purposes, but only in the case of an individual who serves as an employee of the courts or court system of the State of Maryland (or, if applicable, the courts or court system of the jurisdiction of the State of Maryland which operates the courts or court system in the territory ceded and relinquished to the State of Maryland pursuant to such retrocession) on or after the date of such retrocession.
(b)Responsibility for employer contributionThe Federal Government shall be treated as the employing agency with respect to the benefits described in subsection (a) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph. BOther Programs and Authorities 311.Designation of District of Columbia felons to facilities of Bureau of Prisons (a)Continuation for certain individualsChapter 1 of subtitle C of title XI of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–101 et seq., D.C. Official Code) and the amendments made by such chapter shall apply with respect to an individual described in subsection (b) after the date of the retrocession under section 102 in the same manner and to the same extent as such chapter and such amendments applied with respect to the individual as of the day before such date.
(b)Individuals describedAn individual described in this subsection is an individual who, as of the date of the retrocession under section 102, is serving a sentence of incarceration pursuant to the District of Columbia Official Code at a penal or correctional facility operated or contracted for by the Bureau of Prisons. 312.Application of the College Access Act (a)Continuation for certain individualsThe District of Columbia College Access Act of 1999 (Public Law 106–98; sec. 38–2701 et seq., D.C. Official Code) shall apply with respect to an individual described in subsection (b) after the date of the retrocession under section 102 in the same manner and to the same extent as such Act applied with respect to the individual as of the day before such date.
(b)Individuals describedAn individual described in this subsection is an individual with respect to whom the Mayor of the District of Columbia made a payment on the individual’s behalf under the District of Columbia College Access Act of 1999 for the award year during which the date of the retrocession under section 102 occurs. 313.Application of the Scholarships for Opportunity and Results Act (a)Continuation for certain individualsThe Scholarships for Opportunity and Results Act (division C of Public Law 112–10; sec. 38–1853.01 et seq., D.C. Official Code) shall apply with respect to an individual described in subsection (b) after the date of the retrocession under section 102 in the same manner and to the same extent as such Act applied with respect to the individual as of the day before such date.
(b)Individuals describedAn individual described in this subsection is an individual with respect to whom an eligible entity under the Scholarships for Opportunity and Results Act awarded an opportunity scholarship under such Act for the school year during which the date of the retrocession under section 102 occurs. 314.Federal planning commissions (a)National Capital Planning Commission (1)Continuing applicationSubject to the amendments made by paragraphs (2) and (3), upon the retrocession under section 102, chapter 87 of title 40, United States Code, shall apply with respect to the Federal District in the same manner and to the same extent as such chapter applied with respect to the District of Columbia as of the day before the date of such retrocession.
(2)Composition of National Capital Planning CommissionSection 8711(b) of title 40, United States Code, is amended— (A)by amending subparagraph (B) of paragraph (1) to read as follows:

(B)four citizens with experience in city or regional planning, who shall be appointed by the President.; and (B)by amending paragraph (2) to read as follows:

(2)Residency requirementOf the four citizen members, one shall be a resident of Virginia, one shall be a resident of Maryland, and one shall be a resident of the territory ceded and relinquished to the State of Maryland pursuant to the retrocession under section 102 of the Compact Federal District Act.. (3)Conforming amendments to definitions of terms (A)EnvironsParagraph (1) of section 8702 of such title is amended by striking the territory surrounding the District of Columbia and inserting the territory surrounding the Federal District.
(B)Federal DistrictParagraph (2) of section 8702 of such title is amended to read as follows:  (2)Federal DistrictThe term Federal District means the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act, and the territory the Federal Government owns in the environs..
(C)National Capital RegionSubparagraph (A) of paragraph (3) of section 8702 of such title is amended to read as follows:  (A)the Federal District and the territory ceded and relinquished to the State of Maryland pursuant to the retrocession under section 102 of the Compact Federal District Act;.
(b)Commission of Fine Arts
(1)Limiting application to Federal DistrictSection 9102(a)(1) of title 40, United States Code, is amended by striking the District of Columbia and inserting the Federal District. (2)DefinitionSection 9102 of such title is amended by adding at the end the following new subsection:

(d)DefinitionIn this chapter, the term Federal District means the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act.. (3)Conforming amendmentSection 9101(d) of such title is amended by striking the District of Columbia and inserting the Capital.
(c)Commemorative Works Act
(1)Limiting application to Federal DistrictSection 8902 of title 40, United States Code, is amended by adding at the end the following new subsection:  (c)Limiting application to Federal DistrictThis chapter applies only with respect to commemorative works in the Federal District and its environs..
(2)DefinitionParagraph (2) of section 8902(a) of such title is amended to read as follows:  (2)Federal District and its environsThe term Capital and its environs means—
(A)the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act; and (B)those lands and properties administered by the National Park Service and the General Services Administration located in the Reserve, Area I, and Area II as depicted on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B, and dated June 24, 2003, that are located outside of the territory ceded and relinquished to the State of Maryland pursuant to the retrocession under section 102 of the Compact Federal District Act..
(3)Temporary site designationSection 8907(a) of such title is amended by striking the District of Columbia and inserting the Federal District and its environs. (4)General conforming amendmentsChapter 89 of such title is amended by striking the District of Columbia and its environs each place it appears in the following sections and inserting the Federal District and its environs:
(A)Section 8901(2) and 8901(4). (B)Section 8902(a)(4).
(C)Section 8903(d). (D)Section 8904(c).
(E)Section 8905(a). (F)Section 8906(a).
(G)Section 8909(a) and 8909(b). (5)Additional conforming amendmentSection 8901(2) of such title is amended by striking the urban fabric of the District of Columbia and inserting the urban fabric of the area serving as the seat of the Government of the United States, as described in section 112 of the Compact Federal District Act.
(d)Effective dateThis section and the amendments made by this section shall take effect on the date of the retrocession under section 102. 315.Role of Army Corps of Engineers in supplying water (a)Continuation of roleChapter 95 of title 40, United States Code, is amended by adding at the end the following new section:

9508.Applicability to Federal District and certain portion of State of Maryland
(a)In generalEffective upon the retrocession under section 102 of the Compact Federal District Act, any reference in this chapter to the District of Columbia shall be deemed to refer to the Federal District or the territory ceded and relinquished to the State of Maryland pursuant to the retrocession under section 102 of such Act, as the case may be. (b)DefinitionIn this section, the term Federal District means the area serving as the seat of the Government of the United States, as described in section 111 of the Compact Federal District Act..
(b)Clerical amendmentThe table of sections of chapter 95 of such title is amended by adding at the end the following:   9508. Applicability to Federal District and certain portion of State of Maryland.. 316.Requirements to be located in District of ColumbiaThe location of any person in the Federal District or the territory ceded and relinquished to the State of Maryland pursuant to the retrocession under section 102 on the day after the date of such retrocession shall be deemed to satisfy any requirement under any law in effect as of the day before such date that the person be located in the District of Columbia, including the requirements of section 72 of title 4, United States Code (relating to offices of the seat of the Government of the United States), and title 36, United States Code (relating to patriotic and national organizations).
IVGeneral Provisions
401.DefinitionIn this Act, the term Federal District means the area serving as the seat of the Government of the United States, as described in section 111.  402.Effect on other lawsNo law or regulation which is in force on the effective date of this Act shall be deemed amended or repealed by this Act except to the extent specifically provided in this Act, or to the extent that such law or regulation is inconsistent with this Act.
403.Effective dateThe provisions of this Act and the amendments made by this Act shall take effect on the date the President issues a proclamation under section 102(b) or the date of the ratification of an amendment to the Constitution of the United States repealing the twenty-third article of amendment to the Constitution, whichever comes later.  